Citation Nr: 1758673	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right knee fracture, postoperative, with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1982.

This matter is on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appeal is currently with the RO in Atlanta, Georgia.

In April 2017, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the additional delay is regrettable, the Board finds that remand is necessary in this case.

In Correia v. McDonald, 28 Vet. App. 158, 165 (2016), the United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2017).

The Veteran was last provided a VA examination to assess the severity of his right knee disability in May 2015.  However, the examination did not include an assessment of both active and passive range of motion in weight-bearing and nonweight-bearing conditions.  The other examinations of record also do not provide all information outlined in Correia.  The Board acknowledges that the Veteran is currently rated under a diagnostic code not based on range of motion for his right knee; however, as other potentially applicable diagnostic codes offer a higher rating, the Board finds that a new examination is necessary.  

During the April 2017 Board hearing, the Veteran reported a history of right knee flare-ups that included swelling and additional pain.  In the May 2015 VA examination report, the examiner documented the Veteran's history of right knee flares but, failed to adequately address whether the Veteran's pain, weakness, fatigability, or incoordination significantly limits his functional ability when he has a flare-up or with repeated use over a period of time.  The examiner stated that such opinion would call for mere speculation.  The other examinations of record also do not provide adequate information in regard to the Veteran's flares.  Recent case law suggests that a VA examination report is not adequate without a better explanation for failure to evaluate the functional effects of a flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

In Sharp, the Court held that the Board may accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation, but only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  The Court also noted that, although not binding on VA examiners, the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves.  Id citing VA CLINICIAN'S GUIDE, Ch. 11.  In Sharp, the Court determined that the VA examination report was not adequate when the VA examiner failed to elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record- including the veteran's lay information-or explain why she or he could not do so.

In this case, the May 2015 VA examination report regarding the right knee disability does not indicate the Veteran's description of additional functional loss, or the examiner's estimation of functional loss due to flares, or an explanation of why such estimation is not possible.  As such, the examination reports are not adequate, and a remand for a new examination is required.

Additionally, it appears that the Veteran's claims file is incomplete, and thus, any missing records should be located on remand.  During the April 2017 Board hearing, the Veteran reported that he had undergone a September 2016 pre-surgical examination of his right knee and the report was not a part of his claims file.  The Veteran's representative and the undersigned Veterans Law Judge concluded that the missing evidence would likely be made a part of the claims file prior to a Board decision on the matter.  However, this evidence is not, yet, a part of the claims file.  

In light of the remand, any relevant VA medical records should also be requested. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated since October 2017.

2. Any records missing from the claims file, to include the September 2016 per-operative report, should be located and associated with the Veteran's file.  If any records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3. After completion of items 1 and 2, arrange for the Veteran to undergo VA examination for evaluation of his right knee disability by the appropriate medical professional. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Conduct all appropriate tests and studies and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner shall conduct range of motion testing of each joint (expressed in degrees), in active and passive motion, as well as weight-bearing and non-weight bearing.  The examiner must note the relevant measurements and specifically identify any motion accompanied by pain.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins. 

The extent of any incoordination, weakened movement and excess fatigability on use must be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  If the examination is not conducted during a flare-up, the examiner must seek information from the Veteran and/or treatment records, to approximate the functional effects of a flare-up, if any.  In regard to her/his opinion about functional effects, the examiner is directed to recent case law on this matter cited in this remand. 

The examiner must also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner must provide complete rationale for the conclusions reached.

3. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




